                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                               Plaintiff,         )
                                                  )
                          v.                      )   Case No. 18-00106-01-CR-W-HFS
                                                  )
 ADRIAN D. MILLIGAN,                              )
                                                  )
                               Defendant.         )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On May 1, 2018, the Grand Jury returned a one-count Indictment charging
that on or about April 13, 2018, Defendant Milligan, having been convicted of a crime punishable
by imprisonment for a term exceeding one year, did knowingly possess, in and affecting
commerce, a firearm in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
      Government: Matthew Aaron Moeder & Mary Kate Butterfield
      Case Agent: Det. James Armstead, Kansas City Police Department
      Defense: Anita L. Burns
     Investigator: Kendra Jackson

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 4 with stipulations; 6-7 without stipulations
     Defendants: 2 witness, including the Defendant

TRIAL EXHIBITS
     Government: approximately 21 exhibits
     Defendant: no more than 3 exhibits

DEFENSES: general denial

POSSIBLE DISPOSITION:
     ( X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out
TRIAL TIME: 2 days total
     Government’s case including jury selection: 1.5 day(s)
     Defense case: 0.5 day(s)

STIPULATIONS: Possible stipulation regarding prior felony conviction.

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
              Government: Updated list due on or beforeJanuary 29, 2019.
                    Proposed Witness List filed January 18, 2019
                    Proposed Exhibit List filed January 18, 2019
              Defense: Due on or before January 29, 2019.
                    Proposed Exhibit List filed January 22, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, February 6,
       2019.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: One or both parties is/are considering a motion in limine regarding co-
       defendant and prior convictions. Motions in Limine due on or before February 6, 2019.

TRIAL SETTING: Criminal jury trial docket set for February 11, 2019.

       Please note: Matt Moeder has another case (Slater 16-48) set on the February 11, 2019
       docket. Anita Burns can do either week. Anita Burns is aware that additional charges may
       be added and does not believe a continuance is necessary. There may be additional filings
       regarding enhanced penalties. Anita Burns is aware and does not believe a continuance is
       needed. At the pretrial conference Defendant Milligan orally requested a continuance
       because his father just passed away. Defendant Milligan also requested new counsel.
       Judge Counts will hear Defendant Milligan’s request later this week or next week.


IT IS SO ORDERED.




                                                   /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE

                                               2
